

116 SRES 524 IS: Condemning the practice of politically motivated imprisonment, calling for the immediate release of political prisoners in the Russian Federation, and urging action by the United States Government to impose sanctions with respect to persons responsible for that form of human rights abuse.
U.S. Senate
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 524IN THE SENATE OF THE UNITED STATESMarch 2, 2020Mr. Cardin (for himself, Mr. Rubio, Mr. Coons, Mr. Johnson, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning the practice of politically motivated imprisonment, calling for the immediate release of political prisoners in the Russian Federation, and urging action by the United States Government to impose sanctions with respect to persons responsible for that form of human rights abuse.Whereas the right to liberty and security of a person and the protection from arbitrary imprisonment are among the principal human rights guaranteed by Article 9 of the International Covenant on Civil and Political Rights, Article 23 of the Concluding Document of the Vienna Meeting of the Conference on Security and Cooperation in Europe, and Article 5 of the European Convention on Human Rights;Whereas the Russian Federation, as a member of the United Nations, the Organization for Security and Co-operation in Europe (OSCE), and the Council of Europe, is bound by international commitments with regard to human rights and the rule of law;Whereas, on October 3, 2012, the Parliamentary Assembly of the Council of Europe adopted Resolution 1900 (2012) that defined anyone whose detention has been imposed in violation of one of the fundamental guarantees set out in the European Convention on Human Rights and its Protocols or is the result of proceedings which were clearly unfair and this appears to be connected with political motives of the authorities as a political prisoner;Whereas, on July 2, 2014, the OSCE Parliamentary Assembly adopted the Baku Declaration in which it endorses the adoption by the Parliamentary Assembly of the Council of Europe of a resolution confirming the definition of political prisoners and strongly urges participating states to co-operate with international institutions like the OSCE, to help ensure that … there will be no political prisoners in the OSCE area;Whereas, based on the criteria of the Parliamentary Assembly of the Council of Europe Resolution 1900 (2012), the Memorial Human Rights Center, one of the most respected nongovernmental organizations in the Russian Federation, estimates that there are currently more than 300 political prisoners in the Russian Federation;Whereas the list of Russian political prisoners designated by the Memorial Human Rights Center includes journalists, civil society activists, human rights advocates, participants of peaceful demonstrations, adherents of prohibited religious groups, members of undesirable organizations, and Ukrainian citizens from the illegally annexed Crimea;Whereas the longest-serving political prisoner in the Russian Federation, Alexey Pichugin, has been incarcerated since June 19, 2003, in violation of 2 rulings by the European Court of Human Rights and the opinion by the United Nations Working Group on Arbitrary Detention;Whereas opposition activist Konstantin Kotov was sentenced to 4 years’ imprisonment on September 5, 2019, for participating in peaceful demonstrations, in a ruling Human Rights Watch has described as an outrageous violation of the right to peaceful protest;Whereas Anastasia Shevchenko, an activist in the Open Russia movement, has been held under house arrest since January 23, 2019, on the charge of belonging to an undesirable organization and has been designated by Amnesty International as a prisoner of conscience;Whereas Yuri Dmitriev, a historian and the leader of the Memorial Human Rights Center’s branch in the Republic of Karelia who has worked to document mass burial sites from Stalin-era executions, is being held in pretrial detention on charges of child pornography that Human Rights Watch has described as bogus and part of an ongoing smear campaign;Whereas Dennis Christensen, a Jehovah’s Witness and a citizen of Denmark, was sentenced to 6 years’ imprisonment on February 6, 2019, in a decision condemned by the United States Commission on International Religious Freedom as part of the broader pattern of the Government of the Russian Federation engaging in or tolerating severe violations of religious freedom;Whereas, on February 10, 2020, a court in Penza sentenced 7 activists to prison terms ranging from 6 to 18 years for participation in what authorities alleged was a terrorist organization called Network after a trial marked by incommunicado detention, torture, and other ill treatment to extract confessions, in what Human Rights Watch has described as an example of the Russian authorities abusing counterterrorism laws to silence critics and deny fundamental human rights;Whereas, on June 18, 2018, the Department of State affirmed that the United States is deeply concerned by the growing number of individuals … identified by credible human rights organizations as political and religious prisoners held by the Government of the Russian Federation and called on the Government of the Russian Federation to release all those identified as political or religious prisoners immediately and cease its use of the legal system to suppress dissent and peaceful religious practice;Whereas, on January 28, 2020, 43 parliamentarians from 16 European countries introduced a resolution in the Parliamentary Assembly of the Council of Europe calling for the appointment of a rapporteur to examine the growing crisis with politically motivated imprisonments in the Russian Federation; andWhereas, according to the Memorial Human Rights Center, the number of political prisoners in the Russian Federation has increased more than 6-fold since 2015: Now, therefore, be it That the Senate—(1)expresses support for those unjustly imprisoned in the Russian Federation;(2)condemns the practice of politically motivated imprisonment in the Russian Federation, which violates the commitments of the Russian Federation to international obligations with respect to human rights and the rule of law;(3)calls on the Government of the Russian Federation to immediately release political prisoners, including Alexey Pichugin, Konstantin Kotov, Anastasia Shevchenko, Yuri Dmitriev, and Dennis Christensen;(4)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise individual cases of political prisoners held by the Russian Federation and to press for their release; and(5)urges the Secretary of State and the Secretary of the Treasury to use their authority under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note), the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), and other applicable provisions of law to designate for the imposition of sanctions officials of the Government of the Russian Federation who are responsible for human rights abuses in the form of politically motivated imprisonment. 